Exhibit 10.28

THE HANOVER INSURANCE GROUP, INC.

NON-EMPLOYEE DIRECTOR DEFERRAL PLAN

ARTICLE 1

NAME AND PURPOSE

The Hanover Insurance Group, Inc. (the “Company”) hereby establishes The Hanover
Insurance Group, Inc. Non-Employee Director Deferral Plan (the “Plan”). The
purpose of the Plan is to provide a means for the elective Deferral of
Compensation to Non-Employee Directors of the Company.

ARTICLE 2

DEFINITIONS

When used in the Plan, the following terms shall have the definitions set forth
in this Article 2:

“Annual Cash Retainer” means the annual fee payable in cash to a Non-Employee
Director in consideration for his or her service to the Board and its
committees. The Annual Cash Retainer shall be deemed to include any supplemental
annual cash retainers paid for service as a Chairperson of the Board or any of
its committees.

“Annual Stock Retainer” means the annual fee payable in Stock to a Non-Employee
Director in consideration for his or her service to the Board and its
committees.

“Affiliate” means any corporation which is included in a controlled group of
corporations (within the meaning of Code Section 414(b)) which includes the
Company and any trade or business (whether or not incorporated) which is under
common control with the Company (within the meaning of Code Section 414(c)).

“Beneficiary” means the beneficiary or beneficiaries (including any contingent
beneficiary or beneficiaries) designated by the Participant pursuant to Article
6 hereof.

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

 

1



--------------------------------------------------------------------------------

“Compensation” means the Annual Cash Retainer, Annual Stock Retainer, Meeting
Fees and all other compensation payable to a Non-Employee Director for his or
her service to the Board and its committees.

“Deferrals” means elective deferrals of Compensation payable to a Participant,
plus all accrued earnings thereon, as described in Article 5 hereof.

“Deferral Accounts” means the separate Cash Deferral Account and/or Stock
Deferral Account described in Article 7 hereof which are established under the
Plan for each Participant. When used in the singular, the term shall refer to
one of these accounts, as the context requires.

“Elected Payment Date” means the date set forth on a Participant’s Election Form
indicating when the Participant will receive a lump sum payment of the Deferral,
or in the case of an installment payment election, the date the installment
payments of the Deferral shall commence. Notwithstanding the foregoing or any
language to the contrary set forth on any Participant’s Election Form filed on
or before December 31, 2007, if a Participant elected to be paid (or for
payments to commence) upon “Retirement Due to the Attaining of Age 70”,
“Retirement” or “Retirement Pursuant to Board Policy”, each of those terms shall
be interpreted to mean “Mandatory Retirement Age”, as defined herein.

“Mandatory Retirement Age” means, for purpose of this Plan only, with respect to
an individual Participant, the date on which the Participant attains the age of
seventy (70); provided, however, that if such Participant was initially elected
or appointed to the Board on or after the date on which the Participant attained
the age sixty-five (65), then the term “Mandatory Retirement Age”, with respect
to such Participant, shall be the date on which such Participant attains the age
of seventy-two (72).

“Meeting Fees” means the Board and committee meeting fees payable in respect of
the Non-Employee Director’s attendance at such meetings.

“Non-Employee Director” means each member of the Board who is not an employee of
the Company or any of its Affiliates.

“Participant” means an individual described in Article 4 hereof.

“Plan Administrator” means the Compensation Committee of the Board or any person
or persons, group or entity designated by the Compensation Committee to perform
one or more of the duties of the Plan Administrator.

“Plan Year” means a calendar year.

 

2



--------------------------------------------------------------------------------

“Stock” means the common stock of the Company.

“Termination of Board Membership” means, with respect to a Participant, and
subject to the provisions of Article 8(d), the date on which a Participant
ceases to be a member of the Board, provided, however, that such cessation
constitutes a separation from service from the Company and its Affiliates that
meets the requirements of Treasury Regulation Section 1.409A-1(h).

ARTICLE 3

EFFECTIVE DATE

The Plan is effective as of January 1, 2005 (the “Effective Date”). The terms of
the Plan apply to all elective Deferrals of Compensation made by Non-Employee
Directors that were not, as of December 31, 2004, fully vested and earned.
Accordingly, the provisions of the Plan shall supersede the terms and conditions
of such elective Deferrals, including the terms of any applicable deferral
agreement, to the extent any such terms and conditions are inconsistent with the
provisions of this Plan; provided that, if the provisions of this Plan would
result in the acceleration of any payment of deferred compensation into 2008,
then such payment shall instead be made during the period beginning on
January 1, 2009 and ending January 31, 2009.

All elective deferrals of Compensation made by Non-Employee Directors that were
earned and vested as of December 31, 2004, shall not be subject to this Plan and
shall be separately accounted for and paid at such time and in such form as is
provided for in accordance with the terms of the applicable election forms
and/or deferral agreements.

ARTICLE 4

PARTICIPATION

Each Non-Employee Director who is currently serving or who is hereafter elected
or appointed to serve as a Non-Employee Director, as the case may be, and who
makes a written election to defer Compensation in accordance with the provisions
of Article 5, shall be a Participant in this Plan.

ARTICLE 5

DEFERRAL ELECTIONS

(a) Pursuant to the terms of this Plan, a Non-Employee Director may make a
written election to defer all or a portion of (i) the Annual Cash Retainer,
(ii) the Annual Stock Retainer, (iii) Meeting Fees, and (iv) any other

 

3



--------------------------------------------------------------------------------

compensation payable in respect of the Non-Employee Director’s service on the
Board. A Non-Employee Director’s written deferral election may apply to one or
more of the foregoing categories of Compensation and may range from 50% to 100%
of such category of Compensation as elected by the Non-Employee Director. Each
deferral election shall be made by the submission of a written form approved by
the Plan Administrator for this purpose (an “Election Form”). The Election Form
shall indicate: (v) the category of Compensation to be deferred, (w) the amount
of the Deferral, (x) if permitted, whether or not the Deferral of Compensation
which is otherwise payable in cash, is to be deferred and converted into shares
of Stock, (y) the Elected Payment Date, and (z) the form of the distribution (a
lump-sum or in up to ten (10) annual installments) for the Deferral. If a
Non-Employee Director fails to elect a payment option, an Elected Payment Date,
or elects the annual installment payment option, but does not specify the period
over which such annual installments will be paid, any amount credited to his or
her Cash Deferral Account and Stock Deferral Account with respect to such
deferral election shall be distributed in accordance with Article 8 hereof. Each
deferral election for the Plan Year to which such election applies shall be made
by the submission of an Election Form as follows:

 

 

(i)

By not later than December 31st, each Non-Employee Director may submit an
Election Form which will be given effect with respect to Compensation earned by
the Non-Employee Director for the subsequent Plan Year. A separate Election Form
must be submitted for each Plan Year the Non-Employee Director intends to make
Compensation deferrals hereunder. For purposes of any Deferral, Annual Cash
Retainers are deemed “earned and vested” when such amounts would otherwise be
paid, Annual Stock Retainers are deemed “earned and vested” when such amounts
would otherwise be paid and Meeting Fees are deemed “earned and vested” in the
year in which the meeting occurred.

 

  (ii) Each Non-Employee Director initially elected or appointed to the Board
during a Plan Year may submit an Election Form for such Plan Year no later than
thirty (30) days after the earlier of (A) the date of the Non-Employee
Director’s election or appointment, or (B) the date the Non-Employee Director
first becomes eligible to participate in any arrangement for Directors sponsored
by the Company or an Affiliate that is an “elective account balance plan” as
such term is defined for purposes of Code Section 409A (“Initial Election
Period”), which Election Form will be given effect during such Plan Year with
respect to Compensation earned by the Non-Employee Director after the submission
of the Election Form.

 

  (iii) Any deferral election made pursuant to subparagraph (i) and/or
(ii) above shall be irrevocable (x) on the last day of the calendar year
immediately preceding the Plan Year as to which the election applies, or (y) on
the last day of the Initial Election Period, as applicable and shall remain in
effect throughout the Plan Year to which the election applies. Notwithstanding
the foregoing, any such deferral election shall not apply to any Compensation
earned by the Participant after the date on which the Participant ceases to be a
Non-Employee Director.

 

4



--------------------------------------------------------------------------------

ARTICLE 6

BENEFICIARY DESIGNATION

Each Participant may, at any time, designate one or more Beneficiaries to
receive amounts credited to the Participant’s Deferral Accounts in the event of
the Participant’s death. A Participant may make an initial Beneficiary
designation, or change an existing Beneficiary designation without the consent
of the previously designated Beneficiary, by completing and signing a
Beneficiary Designation Form and submitting it to the Plan Administrator before
the Participant’s death. Upon receipt by the Plan Administrator of a
Participant’s Beneficiary Designation Form, all Beneficiary designations
previously filed by that Participant shall automatically be canceled.

ARTICLE 7

MAINTENANCE OF DEFERRAL ACCOUNTS

Compensation may be deferred by a Non-Employee Director under the Plan in the
form of cash and/or Stock. Compensation deferred by a Non-Employee Director
under the Plan shall be credited to record keeping accounts maintained by the
Company in the Participant’s name as follows:

 

(a) CASH DEFERRALS. Deferrals made in cash shall be credited to an account
(“Cash Deferral Account”) as of the date on which such Compensation would
otherwise have been paid to the Non-Employee Director. All amounts credited to a
Non-Employee Director’s Cash Deferral Account shall accrue interest from the
time such amounts would otherwise have been paid to the Non-Employee Director
until the date that such amounts cease accruing interest in connection with a
distribution pursuant to Article 8. The interest rate shall be reset annually
and shall equal the GATT interest rate announced by the Internal Revenue Service
in November of each year for the following calendar year; provided, however, if
the GATT interest rate ceases to exist, such interest rate shall equal the
closing yield on a U.S. Treasury Note with one-year remaining to maturity as of
the first business day of the calendar year. Interest in a Cash Deferral Account
shall be compounded annually as of the last day of each Plan Year.

 

(b)

STOCK DEFERRALS. Deferrals made in Stock or into Stock due to a cash conversion
into Stock shall be credited to an account (“Stock Deferral Account”) as of the
date that such Stock or cash converted into Stock would have been awarded/paid
to the Non-Employer Director but for the election to defer. The value of a share
of Stock (a “Share”) as of the close of trading as reported on the New York
Stock

 

5



--------------------------------------------------------------------------------

 

Exchange on the date such conversion occurs shall determine the number of Shares
credited to the Participant’s Stock Deferral Account as of such date. No
Participant shall have any rights as a shareholder of the Company with respect
to any Stock credited to his or her Stock Deferral Account.

Dividends with respect to any Stock credited to a Participant’s Stock Deferral
Account will be credited as cash on the dividend payment date to the
Participant’s Cash Deferral Account (“Deemed Dividends”) and shall accrue
interest in the same manner as other amounts credited to such account from such
time until such amounts cease accruing interest in connection with a
distribution pursuant to Article 8. Only whole shares of Stock may be deferred.
Any excess cash remaining after a conversion into Shares shall be applied to a
Participant’s Cash Deferral Account.

The number of Shares allocated to a Participant’s Stock Deferral Account shall
be adjusted by the Board, as it deems appropriate, to reflect stock dividends,
stock splits, reclassifications, spinoffs, and other extraordinary
distributions.

ARTICLE 8

METHOD OF DISTRIBUTION OF DEFERRALS

No distribution of Deferrals may be made except as provided in this Article 8.

 

(a) CASH DEFERRALS.

 

  (i) The amount credited to a Participant’s Cash Deferral Account shall be
distributed to the Participant as provided in paragraphs (A) and (B) below,
except as provided for in paragraphs (a)(ii), (iii) and (iv) of Article 8 below.

 

 

(A)

Such distribution as it relates to each of the Participant’s written deferral
elections shall be made in one of the following forms as specified by the
Participant on his or her Election Form: (x) a lump sum cash payment by not
later than the 30th day following the Elected Payment Date, or on the next
business day if such date is a non-business day, and shall consist of all
amounts credited to such Participant’s Cash Deferral Account with respect to
such deferral election plus interest accrued thereon through the Elected Payment
Date; or (y) up to (10) ten substantially equal annual cash installments, as
designated by the Participant on the Election Form, with the first such
installment payable by not later than the 30th day following the Elected Payment
Date, or on the next business day if such date is a non-business day, and
annually thereafter for the selected

 

6



--------------------------------------------------------------------------------

number of annual installments; provided, however, that the Participant may not,
directly or indirectly, designate the year of payment, and provided further,
however, that if a Participant fails to specify a payment form, or specifies an
annual installment payment form, but does not specify the period over which such
annual installments will be made, any amount to be distributed with respect to
such deferral election will be distributed in a lump sum cash payment as
specified in subparagraph (x) above. Each such cash installment payment
specified in subparagraph (y) above shall be calculated by dividing all amounts
(or remaining amounts) credited to such Participant’s Cash Deferral Account with
respect to the Participant’s written deferral election, plus interest accrued
through the Elected Payment Date and the applicable anniversaries thereof, by
the remaining number of installments over which such amounts are to be
distributed.

 

 

(B)

Such distribution as it relates to a Deemed Dividend credited to such
Participant’s Cash Deferral Account shall be made in the form of a lump sum cash
payment by not later than the 30th day following the date on which the
associated deferred Shares are to be issued to the Participant in accordance
with paragraph (b) of Article 8 below, or on the next business day if such date
is a non-business day, provided, however, that the Participant may not, directly
or indirectly, designate the year of payment, and shall consist of all Deemed
Dividends associated with such Shares plus interest accrued thereon through the
date on which the Shares are to be issued to the Participant.

 

 

(ii)

TERMINATION OF BOARD MEMBERSHIP BEFORE MANDATORY RETIREMENT AGE. Except with
respect to any Deferral made pursuant to an Election Form dated on or prior to
December 31, 2005, the amount credited to a Participant’s Cash Deferral Account
(including Deemed Dividends) shall be distributed to the Participant upon the
Participant’s Termination of Board Membership if such termination occurs before
the Participant has attained his or her Mandatory Retirement Age as provided
below in this paragraph, except as provided for in paragraphs (a)(iii) and
(iv) of Article 8 below. In such event, and notwithstanding the form of the
distribution designated by the Participant on any Election Form, any such
distribution shall be made in the form of a lump sum cash payment by not later
than the 30th day following the date on which the Participant’s Termination of
Board Membership occurs or on the next business day if such date is a
non-business day and shall consist of all amounts credited to such Participant’s
Cash Deferral Account plus interest accrued through the date on which the
Participant’s Termination of Board Membership occurs; provided, however, that
the Participant may not, directly or indirectly, designate the year of payment.

 

7



--------------------------------------------------------------------------------

 

(iii)

DEATH. In the event of the Participant’s death, either before any distribution
has commenced pursuant to any of the Participant’s Election Forms or after
distributions have commenced pursuant to any such Election Form, but are not
fully disbursed, the amount credited to a Participant’s Cash Deferral Account
(as determined on the payment date) with respect to any such Election Form shall
be distributed to the Participant’s designated Beneficiary upon the
Participant’s death in the form the Participant designates as provided for in
this paragraph (a)(iii) of Article 8, or if the Participant has not designated a
Beneficiary or form of payment for such Beneficiary, as provided for in
paragraph (c) of Article 8 below. A Participant may elect at the time that the
Participant makes a deferral election (x) to have all amounts credited to his or
her Cash Deferral Account with respect to each such deferral election plus
interest accrued thereon paid to his/her designated Beneficiary in a cash lump
sum by not later than 30 days following Participant’s death or in up to ten
(10) substantially equal annual cash installments to commence not later than 30
days following Participant’s death, and upon the Participant’s death such
amounts shall be paid to his/her designated Beneficiary in accordance with the
Participant’s Election Form; or (y) if the Participant had commenced receiving
payments of his/her Cash Deferrals pursuant to an Election Form, to have such
payments continue to be paid in installments to such Beneficiary or to have any
such remaining payments to be paid in a lump sum to such Beneficiary by not
later than the 30th day following the date on which the Participant’s death
occurs or on the next business day if such date is a non-business day; provided,
however, in each case that the Beneficiary may not, directly or indirectly,
designate the year of payment.

 

  (iv) TERMINATION AFTER COMMENCEMENT OF INSTALLMENT PAYMENTS. Notwithstanding
paragraph (a)(ii) of Article 8, with respect to any Deferral made pursuant to an
Election Form dated on or prior to December 31, 2007, if the Participant has
commenced receiving amounts in installment form pursuant to the terms of an
Election Form which have not been fully distributed prior to Participant’s
Termination of Board Membership and such Termination of Board Membership occurs
prior to obtaining the Mandatory Retirement Age (other than by reason of death),
then such amounts will continue to be distributed at such time and in such form
as elected by the Participant in accordance with the applicable Election Form.

 

(b) STOCK DEFERRALS.

 

  (i)

The amount credited to a Participant’s Stock Deferral Account that is related to
each of Participant’s Election Forms shall be distributed to the Participant as
provided in this paragraph (b)(i) of Article 8, except as provided for in
paragraph (b)(ii),(iii) and (iv) of Article 8 below. Such distribution as it
relates to each of the Participant’s written deferral elections shall be made

 

8



--------------------------------------------------------------------------------

 

in one of the following forms as specified by the Participant on his or her
Election Form: (x) a single in-kind disbursement of Stock made by not later than
the 30th day following the Elected Payment Date or on the next business day if
such date is a non-business day and shall consist of all amounts credited to
such Participant’s Stock Deferral Account with respect to such deferral
election, or (y) in up to ten (10) substantially equal annual installments of
Stock, as designated by the Participant on the Election Form, with the first
installment distributed by not later than the 30th day following the Elected
Payment Date or the next business day if such date is a non-business day and
annually thereafter for the selected number of installments, provided, however,
that the Participant may not, directly or indirectly, designate the year of
payment; and provided further, however, that if a Participant fails to specify a
payment form, or specifies an annual installment payment form, but does not
specify the period over which such annual installments will be made, any Stock
to be distributed with respect to such deferral election will be distributed in
a lump sum in-kind payment as specified in subparagraph (x) above. If the
Participant specifies an installment form of payment on his or her Election
Form, each such installment shall be calculated by dividing the number of shares
of Stock credited to such Participant’s Stock Deferral Account with respect to
the Participant’s written deferral election by the remaining number of
installments over which the amounts are to be distributed. No fractional Shares
shall be issued.

 

  (ii) TERMINATION OF BOARD MEMBERSHIP PRIOR TO MANDATORY RETIREMENT AGE. Except
with respect to any Deferral made pursuant to an Election Form dated on or prior
to December 31, 2005, the amount credited to a Participant’s Stock Deferral
Account shall be distributed to the Participant upon the Participant’s
Termination of Board Membership if such termination occurs before the
Participant has attained his or her Mandatory Retirement Age as provided below
in this paragraph, except as provided for in paragraphs (b)(iii) and (iv) of
Article 8 below. In such event, and notwithstanding the form of the distribution
designated by the Participant on any Election Form, such distribution shall be
made in the form of a lump sum distribution of Stock made by not later than
thirty (30) days following the date on which the Participant’s Termination of
Board Membership occurs or on the next business day if such date is a
non-business day and shall consist of all Stock credited to such Participant’s
Stock Deferral Account; provided, however, that the Participant may not,
directly or indirectly, designate the year of payment.

 

  (iii)

DEATH. In the event of the Participant’s death, either before any distribution
has commenced or after distributions have commenced, but are not fully
disbursed, the amount credited to a Participant’s Stock Deferral Account (as
determined on the payment date) pursuant to any of the

 

9



--------------------------------------------------------------------------------

 

Participant’s Election Forms shall be distributed to the Participant’s
designated Beneficiary in the form he or she designates as provided for in this
paragraph (b)(iii) of Article 8, or if the Participant has not designated a
Beneficiary or form of payment for such Beneficiary, as provided for in
paragraph (c) of Article 8 below. A Participant may elect at the time that the
Participant makes a deferral election (x) to have the Shares credited to his or
her Stock Deferral Account with respect to such deferral election distributed to
his/her designated Beneficiary in a lump sum by not later than 30 days following
Participant’s death or in up to ten (10) substantially equal annual installments
to commence not later than 30 days following Participant’s death, and upon the
Participant’s death such amounts shall be paid to the Beneficiary in accordance
with the Participant’s Election Form; or (y) if the Participant had commenced
receiving distributions of his/her Stock Deferrals, to have such distributions
continue to be paid in installments or to have any such remaining installments
of Stock paid in a lump sum to his/her designated Beneficiary by not later than
the 30th day following the date on which the Participant’s death occurs or on
the next business day if such date is a non-business day; provided, however, in
each case that the Beneficiary may not, directly or indirectly, designate the
year of payment.

 

  (iv) TERMINATION AFTER COMMENCEMENT OF INSTALLMENT PAYMENTS. Notwithstanding
paragraph (b)(ii) of Article 8, with respect to any Deferrals made pursuant to
Election Forms dated on or prior to December 31, 2007, if the Participant has
commenced receiving amounts in installment form pursuant to the terms of an
Election Form which have not been fully distributed prior to Participant’s
Termination of Board Membership and such Termination of Board Membership occurs
prior to obtaining the Mandatory Retirement Age (other than by reason of death),
then such amounts will continue to be distributed at such time and in such form
as elected by the Participant in accordance with the applicable Election Form.

 

(c)

If the Participant has not designated a Beneficiary or the Participant’s
designated Beneficiary(ies) do not survive the Participant, the balance of the
Participant’s Deferral Accounts shall be paid to the Participant’s spouse, or if
there is no spouse, to the Participant’s estate, in each case in a lump sum by
not later than the 90th day following the date on which the Participant’s death
occurs or on the next business day if such date is a non-business day; provided,
however, that the party receiving payment may not, directly or indirectly,
designate the year of payment. If the Participant has designated a Beneficiary
and such Beneficiary survives the Participant, but the Participant did not
designate a form of payment, the payment shall be made in a single lump sum by
not later than the 90th day following the Participant’s death or on the next
business day if such date is a non-business day; provided, however, that the
Beneficiary may not, directly or indirectly, designate the year of payment.

 

10



--------------------------------------------------------------------------------

(d)

If at the time of a Participant’s Termination of Board Membership, he or she is
an employee of the Company, then for purposes of determining the timing of
distributions pursuant to this Article 8, such Termination of Board Membership
shall trigger payment to the Participant notwithstanding that the Participant is
an employee at such time; provided, however, that if immediately prior to such
Termination of Board Membership such Participant is a “Specified Employee”
within the meaning of Code Section 409A(a)(2)(B), then no distribution may be
made before the date that is six months after the date of such Termination of
Board Membership (or, if earlier than the end of such 6-month period, the date
of death of the Participant). The accumulated postponed amount shall be paid to
the Participant by not later than the 10 th day after the end of the six month
period (or within ten (10) days after the death of the Participant, if earlier)
provided, however, that the Participant may not, directly or indirectly,
designate the year of payment.

 

(e)

WHEN A PAYMENT IS TREATED AS MADE. In accordance with Section 1.409A-3(d) of the
Treasury Regulations, all distributions under this Plan will be treated as made
on the designated payment date if the payment is made at such date or a later
date within the same calendar year, or if later, by the 15th day of the third
month following the date designated in the Plan; provided, however, that the
Participant may not, directly or indirectly, designate the year of payment.

ARTICLE 9

UNFUNDED STATUS OF THE PLAN

This Plan is intended to be an unfunded plan. Nothing contained in this Plan,
and no action taken pursuant to the provisions of this Plan, shall create or be
construed to create a fiduciary relationship between the Company and any Plan
Participant, Beneficiary or any other person. Plan benefits shall be paid from
the general assets of the Company. The Company may establish a grantor trust to
provide a source for benefit payments under this Plan. Any such grantor trust
shall conform to the terms of the Internal Revenue Service model rabbi trust set
forth in Revenue Procedure 92-64 (and as modified or superseded in the future),
or shall otherwise be designed so as to preserve the Plan’s exempt status as an
unfunded plan for the purposes of Sections 201(2), 301(a)(3), and 401(a)(1) of
ERISA. Any funds which may be invested by the Company to make provision for its
obligations hereunder shall continue for all purposes to be a part of the
general funds of the Company and no person other than the Company shall by
virtue of the provisions of this Plan have any interest in such funds. To the
extent that any person acquires a right to receive payments from the Company
under this Plan, such right shall be no greater than the rights of any unsecured
general creditor of the Company.

 

11



--------------------------------------------------------------------------------

ARTICLE 10

NON-ALIENABILITY AND NON-TRANSFERABILITY

The rights of a Participant to the payment of amounts credited to his or her
Deferral Accounts shall not be assigned, transferred, pledged or encumbered or
be subject in any manner to alienation or anticipation. A Participant may not
borrow against amounts credited to his or her Deferral Accounts and such amounts
shall not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, change, garnishment, execution or levy of any
kind, whether voluntary or involuntary, prior to distribution.

ARTICLE 11

ADMINISTRATION

The Plan is intended to be self-effectuating and does not require the exercise
of discretion by the Company. To the extent necessary, the Compensation
Committee of the Board (the “Compensation Committee”) shall act as the Plan
Administrator for purposes of resolving any ambiguities, claims or disputes
arising with respect to the Plan or any Deferrals under the Plan. As such, the
Compensation Committee is authorized to interpret and construe the terms of the
Plan and to make any rulings and determinations that it deems to be appropriate
and consistent with the terms and intent of the Plan and all such rulings and
determinations shall be final and binding upon all parties for all purposes. Any
member of the Compensation Committee making a claim or request to the
Compensation Committee with respect to his or her rights or interests under the
Plan shall excuse himself or herself from the Compensation Committee
determination with respect to such claim or request. The Compensation Committee
may delegate such duties of the Plan Administrator as it determines to any
person or persons, group or entity.

ARTICLE 12

AMENDMENT AND TERMINATION

The Board shall have the right at any time, and for any reason, to amend,
suspend, or terminate the Plan; provided, however, that no amendment,
suspension, or termination shall reduce the amount credited to a Participant’s
Cash Deferral or Stock Deferral Account. The termination of the Plan shall not
result in any acceleration of the payment of the balance of any Participant’s
Deferral Accounts, unless the Board decides, in its discretion, to accelerate
payment and such acceleration may be effected in a manner that will not cause
any person to incur taxes, interest or penalties under Code Section 409A that
are not reimbursed by the Company.

 

12



--------------------------------------------------------------------------------

ARTICLE 13

MISCELLANEOUS

 

  (a) All deferral elections and other forms to be submitted to the Company
hereunder shall be delivered to the attention of the Plan Administrator.

 

  (b) If any person entitled to a distribution under the Plan is deemed by the
Plan Administrator to be incapable of personally receiving and giving a valid
receipt for such payment, then, unless and until claim therefor shall have been
made by a duly appointed guardian or other legal representative of such person,
the Plan Administrator may provide for such payment or any part thereof to be
made to any other person or institution then contributing toward or providing
for the care and maintenance of such person. Any such payment shall be a payment
for the account of such person and a complete discharge of any liability of the
Company and the Plan therefor.

 

  (c) All rights under this Plan shall be governed by and construed in
accordance with the laws of the state of Delaware, to the extent they are not
pre-empted by the laws of the United States of America.

 

  (d) The Company makes no representations under this Plan to any Participant
(or Beneficiary) with respect to the tax treatment of any amount paid or payable
hereunder. While this Plan is intended to be interpreted and operated to the
extent possible so that any such amounts shall either be exempt from the
requirements of Code Section 409A or shall comply with such requirements, in no
event shall the Company be liable to any Participant (or Beneficiary) for or
with respect to any taxes, penalties and/or interest which may be imposed upon
any such amounts pursuant to Code Section 409A or any other federal or state tax
law. To the extent that any such amount should be subject to Code Section 409A
(or any other federal or state tax law), the Participant (or Beneficiary) to
which the amount is paid or payable shall bear the entire risk of any such
taxes, penalties and or interest.

 

13